203 F.2d 363
Frank COSTELLO, Appellant,v.William H. HIATT, Warden, United States Penitentiary,Atlanta, Georgia, a- ellee.
No. 14413.
United States Court of AppealsFifth Circuit.
April 23, 1953.

Wm. C. Orchard, New Orleans, La., Ralph R. Quillian, Atlanta, Ga., George Wolf, New York City, for appellant.
Harvey H. Tisinger, Asst. U.S. Atty., and J. Ellis Mundy, U.S. Atty., Atlanta, Ga., for appellee.
Before HOLMES, STRUM and RIVES, Circuit Judges.
PER CURIAM.


1
The record, briefs and oral arguments herein having been considered, and no reversible error being found, it is ordered and adjudged that the judgment appealed from be and the same is hereby affirmed.